In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00073-CV




  IN RE THE COMMITMENT OF RONALD RAY RIGGS




        On Appeal from the 124th District Court
                Gregg County, Texas
            Trial Court No. 2017-2072-B




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
           Based on the verdict of a Gregg County jury, Ronald Ray Riggs was civilly committed as

a sexually violent predator for treatment and supervision as coordinated by the Texas Civil

Commitment Office. 1 Riggs is represented on appeal by counsel from the Office of State Counsel

for Offenders, 2 who has filed a brief in accordance with the requirements of Anders v. California,

386 U.S. 738 (1967). His court-appointed counsel has concluded, after a thorough review of the

record, that this appeal is frivolous and without merit. Because we agree, we affirm the judgment

of the trial court. However, in consideration of counsel’s continuing obligation to represent Riggs

for purposes of any further appellate review, we deny counsel’s motion to withdraw.

           The procedures set forth in Anders are applicable to an appeal from a trial court’s order of

involuntary civil commitment when an appellant’s appointed counsel concludes that there are no

non-frivolous issues to assert on appeal. See In re Commitment of Warren, No. 09-11-00010-CV,

2012 WL 4845662, at *1 (Tex. App.—Beaumont Oct. 11, 2012, pet. denied) (mem. op.). The

Anders brief filed by Rigg’s counsel presents a professional evaluation of the record demonstrating

why there are no arguable grounds for reversal. Counsel has established that he provided Riggs

with a copy of his brief, provided him with a copy of the appellate record, and notified him of his

right to file a pro se response and the deadline within which to do so. By letter dated January 23,



1
    See TEX. HEALTH & SAFETY CODE ANN. §§ 841.003, 841.007, 841.081 (West 2017).
2
 The Office of State Counsel for Offenders is statutorily appointed to represent indigent persons subject to a civil
commitment proceeding under Chapter 841 of the Texas Health and Safety Code. TEX. HEALTH & SAFETY CODE
ANN. § 841.005 (West 2017).




                                                         2
2019, this Court informed Riggs that any pro se response was due on or before February 22, 2019.

On March 11, 2019, this Court further informed Riggs that the case would be set for submission

on the briefs on April 1, 2019. We did not receive a pro se response from Riggs.

       Court-appointed counsel’s brief meets the requirements of Anders by providing a

professional evaluation of the record and stating why there are no arguable grounds for reversal

on appeal. See Anders, 386 U.S. at 744. Having thoroughly reviewed the record and counsel’s

brief, we agree with counsel’s assessment that the appeal is frivolous and without merit. We find

nothing in the record that could arguably support the appeal. See id. (emphasizing that reviewing

court, not counsel, determines, after full examination of proceedings, whether appeal is wholly

frivolous). Accordingly, we affirm the trial court’s final judgment and order of commitment.

       We deny counsel’s motion to withdraw, however. When a statute provides for the

appointment of counsel for an indigent person, an attorney’s duty to his or her client extends

through the exhaustion or waiver of all appeals in relation to the order. See In re P.M., 520 S.W.3d
24, 26–27 (Tex. 2016). Once counsel is appointed, he may be permitted to withdraw only for good

cause. Id. at 27. “[C]ounsel’s belief that the client has no grounds to seek further review from the

court of appeals’ decision” is not “good cause” sufficient to justify counsel’s withdrawal.” Id. If,

after consultation, Riggs wishes to pursue an appeal to the Supreme Court of Texas, counsel may

satisfy his obligation to represent him on appeal “by filing a petition for review that satisfies the

standards for an Anders brief.” Id.




                                                 3
      We affirm the trial court’s judgment.



                                                  Ralph K. Burgess
                                                  Justice

Date Submitted:      April 1, 2019
Date Decided:        April 11, 2019




                                              4